À

EN
Ei

tAnsie ces
Fine:

d'une part
ET :

LE DU KVU SARL, socélé de gro:
ique du Zaire, représentée par M Marc
"SOMINKE,

BANRO RESOURCE CORPORATION, société de droit canadien, donl le siège

social est à Toronto, Canada. The Guardian of Canada Tower, 181 University Avenue.
Suite 2110, représentée par Mr Bemarc Ver Rcoyen, Président, ci-après dénommée ”
BANRO".

cd'auire part
ATTENDU QUE :

SOMINKI est tiuiaire des ttes mriers qu'elle exploite pour ia producion c'er.
d'éin et d'autres subslance néraies associées dans les Régions G::
Haniema, du Nord el du Suc-rs, en Répubique du Zaire

SOHMINKI GENS le cacre du pian étabil pour le développement des ressources
minéraies, a recherché des partenaires susceptibies de lui apporer le supron

financier, le savoir-faire echnicue, commerciet et de geslion nécessaires à :e
mise en œuvre de ce pian. L7

BANRO, après une étude cu

comaine ce SOMINKI, & conçu Un f
pour les Régions du Maniema, du Nord et du Sud-Kivu. BANRO a confirm
son intention de participer ce facon significative à la mise en oeuvre des
moyens fnenciers. iechniques ei humains nécessaires à la réaisation GE CE
proie!

a

Aux fi
interprétés comme su

a

©

ù

d)

e)

ne ce la présente Con

1 EXDMESSIONS SUIVANIS SG:

BANRO,

& droi canadien

Toute société ou entité au contre ou est contrôlée par BANRO, SOMINK où
SAKIMA SARL, directement où indirectement, ou toute société qui contrôle où est
contrôiée, directementou indirectement, par une société ou une enlité qui contrôle
elle-même BANRO, SOMINK! ou SAKIMA SARL, étant bien entendu qu'un {e:
contrôle signifie la détention directe où indirecte, par une société ou loule autre

entité, de plus de cinquante pourcent (50%) des droits de vole à l'Assemblée
Générale d'une autre société où entilé.

CONTRAT DE CESSION DE TITRES MINIERS,

Le contrat entre SOMINKI et SAKIMA SARL relatif à la cession des litres miniers

tels que définis par la Loi Minière, notamment les permis d'exploitation et le:
concessions de SOMINK!

CONTRAT DE CESSION D'ACT'FS ET DU PASSIF,

Le œontrat entre SOMINKI el SAKIMA SARL relatif à La cession des actifs mobiliers e:
immobiliers ainsi que du passi ce SOMINKI

CONVENTION.

Le présente Convenios Minère e:nsi que son annexe qui en fait parie intégrante

aiement, ia cale c'exponsron Cu premer icl ü.
e euou installation de trañement, y compris
produis marcrands provenar
ech

échantilons envoyés à

SES ci essais
2
Æ

En

le dès los €
moyens de tailemen. nette
conditions d'exploitation nécessient
traflement nettement séparée

nl indivicualisés et que leur éloignement où leurs

la créaïon d'instalaions minières où ce

&

PRODUIT MARCHAND,

Sigrife tout: produit élaboré soi
extra dans les usines ce
marchés intematonaux.

*

S quelque forme que œæ soil, à pañir cu minerai
lement sus Une forme commercialisable sur les

LOI MINIERE,

L'Ordonnané-Loi N° 81-013 du 2 avril 1981 portant Législation Générale sur ‘es
Mines el les’ Hydrocarbures, telle que modifiée à ce jour, ainsi que l'Ordonnance-Lor
N° 67-416 du 23 seplembre 1967 portant Règlement Minier, tel que modifié à ce jour

PARTIE OÙ PARTIES,

L'ETAT, SOMINKI, BANRC et SAKIMA SARL, ainsi que loute autre entité à qui les
droits et obligations découlant de is orésente Convention ont êié trans{érès

TRAVAUX DE PROSPECTION ET DE RECHERCHE,

L'ensembie des investigations
profondeur exècuiés en vue

béraloire ainsi que des travaux de surface ou en
‘ lexstencæ ou la conbnuié d'indices minéraux
Ke de gisements et d'en étudier les condiéons

ravaux et éludes relabfs à la géo

UCIUres

, aux prévisions économiques e

o.

Toute pemonre
effectuer des te:
proie! visé à la pré

iations de senices nécessaires à la re!
nie Convention, en cnlreparie d'une rémunéralion

ATRE H: GEJET DE LA CONVENTION
Article 2:

La srésente Convention 8 pc.’ cüiel :

EN la cession cdes-Wires miniers, des acts mobiliers el immobiliers ainsi que cu
passif de SOMINKI à SAKIMA SARL :

b) la fixation des conditions d'établissement de SAKIMA SARL ,

c) l'exécution par SAKIMA SARL du programme des recherches el des
productions minières défini en Annexe ;

ü)

l'établissement des conditions juñidiques, économiques, financières. fiscaies €:
sociales pour la réaïsaion du projet.

Et: DROITS MINIERS ET DROITS RELATIFS
A L'ENERGIE ELECTRIQUE

Atticle 3 : DROITS MINIERS DE SOMINKI

L'Elat garanu que SOMINK: est seul ululare ces tres miriers cèdes a SAKML-
SARL aux termes du Contrat ce Cession de Titres Miniers, lesquels Utres miniers son!
valides. Au ces où la durée de ces droits miniers viendrai à expirer durant la période ce
validité de la présente Convemion, 'Elat s'engage à les renouveler ou à accorder une où

des nouvelles concessions dans les Ses ons prévues per la Loi Minière, pendant toute :£
durée de la présente Convention

SOMINKI garanti que iescits titres minier ne sont grevés d'aucune ch
ligation ou servitude au profit des Les et que SOMINKI peut en effectuer la cessicr
librement. Ki gerantit Q sie aucune produre, demande ou instance, ©.
H metire en Œœuse croi de SOMINKI de céder cac

F

EULONSES 1 CHSSON €
ses eu Contrat de
au Contrat de Cess
niems, du Nord el du S,
+ eu proit des actionnaires de SOMIN

es ce SAKINA SARL comme indiqué dan

En ££
& Cession d'Aciis et du Passif.

Cete cœssion sera:

12 SAKIMA SARL aure & sa dissosition

gisements, mines et crois ces pédmètres résenvés el nécessaires 00

la réalisation du proie

Lors de la conciusion de la tession susvisée, SAKIMA SARL sera subrogèe dans

tous les droits et obligations de SOMINKI relativement aux titres miniers, aux actifs el au
passif cédés

Article 5 : DROIT RELATIF A L'ENERGIE ELECTRIQUE

SOMINKI céders à SAKIMA SARL les centrales hydro-étecinques situées à l'intérieur
des périmètres cédé: .ÿ Compris mais sans y être limité, les lignes électriques, les canaux el
écluses les desservänt, ainsi que les stations de commutation, les postes de transfonnation.
les systèmes de transmission, les pièces de rechange, les consommables, les outils, les
machines-outils, lesvéhicules, les immeubes d'habitation et d'administration, les aleliers et
aménagements sodaux affectés à l'exploitation de ces installations. SAKIMA SARL aura le
drot d'uilliser en priorité pour ses activités l'énergie produite par lesdies centrales
électriques et de disiibuer et vendre l'énergie électrique restante.
1

MTRE IV: LE PROJET
Article 6

BANRO 3 l'intention de développer les domaines miniers attribués à SOMINKI et cèdés à
SAKIMA SARL dans.ie Sud et Nord-Kivu et au Maniema. Dans une phase préliminaire, au:
va débuter dès que.possible, un programme d'exploration couviira (ous les sites retenus et
les régions environnantes. Le coût estimé es? d'environ 20 millions de USS, éta'és sur cix-
huit (18) mois

Suivent les résuitats ce cere campaste S.

AA SARL déveicsiere les 5

HE

lwancirs exnorauon en car

63

Conioiniement avec la première 5

ase d'expioralion par sondages, ces améicralons
seront apporées à l'extracion de façon à pouvoir augmenter le volume du miner

extrait el le tonnage à traiter & l'usine, et à habiller les instaïations de l'usine ce
fraflement, par l'installation de nouveaux Grouits de récupération pour améliorer son
rendement. Les inveslissemenis pour la réhabiitätion de la mine et de l'usine ce
tratement actuelles som estimés à 1,4 milion USS, dom 0,65 million USS

d'équipements ont déjà été corrmandés. Les délais d'achèvement ce ces travau
sont prévus pour la fin de l'année 1997.

Le projet de Mobale-extensions Kimandu et autres qui aura leu dans une deuxième
phase dépend des résullats des explorations ; lä construction d'une nouvelle usine
permettra une production annueïe de l'ordre de 0,8 lonne d'or pendant treize ans à

parir de la “roisième année. Les investissements pour la deuxième phase sont

estimés à 3,8 millions de USS et créeront 467 emplois, dont 465 pour nalionaux el 2
pour expatnés.

Mobale exploitation en carrières

La production annielie serait de l'ordre de 5,3 tonnes d'or pendant tente ans à parir de la

septième année d'exploitation.

L'investissement ‘est estimé à 86 millions de USS el

emploiera 655 personnes dont 650 nationaux el 5 expalnés.

6.4

Namoye exploitation en camières

La production annuëlle serait de l'omire ce 2,1 lonnes d'or pendant trente ans à parlir de le

hufième année. L'investissement est eslmé à 75 millions de USS el empioiers 495
personnes, dont 460 nalionaux et 5 expairés

6.5

production annughe se

Pou

usnvwa “ Exensions Sima!, !
Lugusnv

8 et a

autres expioitation en camières

24 1onnes d'or pendam lente ans à

Livesissemen es!

pari ce

r'augme

ñ pour une praducaon esimeée É
M ECCT des écuperen: s de nrocucior

IES ÉSEIVES er
partir de 8 fiitié

pourei akendre 4856
L'renviron 2.670 saianèes

Ces chifres qui sont des est
fissue ces résultats des explorat

PA

res pourraient sub: des modifie

CaOns à

Cet efectif nincut pas les 3.55
_Sannifères cour ie moment céñc

développement des MINES ENCO'E *

eurs acueilemeni empioyés dans les
8s el Qui noumaient soi étre maintenus pour

5 soit transférés vers les nouveaux proiels

LA procucr on estimée à 15,6 1onn88 ©

d'enviror 20C miions de USS de reve

Se: per an générerait aux COUrS aclueis Un minimum
rys d'exportation.

" TTRE V- SAKIMA SARL
Article 7 :

a) Calion de SAKIMA SARE

Pour l'exercice des droits et obigations qui découlent de la présente Convention.
BANRO et l'ETAT conviennent de transfommer SAKIMA SPRL en une société
zairoise par actions à respo: è limitée. Cetle socèlé prendra la dénominali

de Société Aunifère du Kivu et cu Maniema ('SAKIMA SARL") e! aura son siège
social au Zaïre

SaKiMA SARL aur pour ojet social de faire loules opérations d'études, de
prospection, de recherche et d'exploïaion de substances minérales concessibles
ainsi que ioutes opérations de concentration et de traitement mélallurgique ei
chimique, de transfommation, de commercislisation, d'exportation de ces subslances
et de ieurs dérivés, pour son oxnpie ou pour le compte des Lers, et loutes aulres
opérations de nature à favonser la réalisation de cet objel social, Eïe pourra, er
conséquence, soit en Répubiique du Zaïre, soi à l'étranger, faire loutes cpérations
d'un caractère industriel, commercal, financier, de nature immobilière, ayant ur
rapport cirect où indirect avec son obièt ou pouvant en faciliier ia réalisation cu er
assurer ie développement.

Le canitai sôcial de SAKIMA SARL sera fixé à 20.000.009 de UsS et se diviser er
10.009 actions. Ces actions son! souscriies comme suil :

DS 82%

Con SO
section so

i action soi

SMETS Luc iachca soi
SAS Msimosa \écion 50%

10.000 actions soit 100,00%

augménation de cepilel de SAKIMA SARL, souscrite par les actionnaires
autres que léfZaïre, s'accompagner ipso facio d'une remise de sept pourcenl de

nouvelles actions à l'Etat, de sorte que la particiaation de ce dernier ne sera iemsis
inférieure à sepl pourœent. |

3

b) Loi N° 77-027

il est expressément convenu par les parties que la loi N° 77-027 du 17 novemore

1977 ne s'appliquers pas à SAKIMA SARL, ni 8 aucun de ses ayants-droi ou
cessionnaires.

TITRE M ; REGIME FISCAL, DOUANIER ET PARAFISCAL

Article 8 : REGIME STABILISE

L'Etat accomde à SAKIMA SARL un régime fiscal et douanier stabilisé, défri aux
Anñcles S à 18 ci-dessous.

Sous réserve des disposiions particulières et {des exonérations prévues aux Aricics
8 à 15 ci-dessous, tes définitions, assiettes et taux des laxes, impôts et droits de douane
Sont œux en vigueur ‘à la date d'envée en vigueur de la présente Convention

Article 9 : EXONERATIONS FISCAL

T PARAFISCALES

Sous réserve, des dispositions ces ärycies 10 à 14 et 17 d-dessous, l'Etat ec
SARIMA SARL, pour loue is durée ce le présente Convention “l'exonéralion
Cimpiète de lous impôts. axes. gros. (ss ieuiions e Jirsemens de quelque n

aux |orcerismes proiessiol
n

pÔS et axes ÉNUMÉÈTÉS Gr

ie connbuion su
prévue par le Titre de rGrdon

aue modifée à ce;
que moditée à ce

des propnètés foncières üâtes cu non-Dét
sen

-Loi N° 66-066 du 19 février 10

- ia contfibution sur les revenus localifs prévue au Titre li de FOrdonnance-Lo
N° 69-003 où 10 février 1889, leïe que modifiée à ce jour :

la contribution sur les revenus des capilaux mobiliers prévue au Tire {li ce
l'Ordonsance-Loi N° 66-005 préciée ;

la tax sur les produits pétroiers et énergétiques limités à ceux uülisés pour :a
réalisation des recherches et l'expiotalion des mines et usines de traitement,

- les droits et taxes de mutaiion sur es acquisitions ou les apports en socièlé

de droits immoftillers ou leur dotation en hypothèque ou en gage :

les droits d'enregistrement ei de tmbre.
Ces énuméralions ne doivent pas être considérées comme limitatives.

la présente, exonération s'étenc également aux acivités agricoles el sociales ce
SAKIMA SARL et de ses Contractants, Sous-Traïants et Prestalaires, paricuièrement au
logement ei à lous les immeubies de ia sociélé, aux équipements et aux établisserner

res et éducalis, aux œntres de ‘omation professionnelle el {echnique, ainsi qu’
aciviés culturelles el de loisie du perscrael

SON

Aricie 10 : CONTRIBUTION PROFESSIONNELLE SUR'LES BENEFICES

8) La coninbuiion professionnelle sur les bénéficss sera assise sur les Lénè
neis Imposa'es leis que définis par la Convention.

D; À pari
de la dixier
hace ex
contibuion

à daie de La première procuclion COMME
AA SARL sera lotalement exonérée de la

professionnelle sers À

race seront! cœux rEsUtan €

Article 11 : CONTRIBUTICH PROFESSIGHE

E SUR LES REMUNERATIGES

projet, pour
présente Convention

de Gix Ens é per

9]

;2 a

é

Adicle 12 : CONTRIBUTION FORFAITAIRE SÛR LES AVANTAGES EN NATURE

SAKIHAA SARL versera à l'E une contribution forfaitaire unique annueiïle
représentant la totalité de l'imposition sur is avantages en nature consitués par iès vivres
et autres anicles vendus à à cartine per Sx
æte imposition esi la dif Û

A SARL à son personnel, La tase pour
kon de ces vivres el autres aridles €!
vivres et arlicies. La Coninibution sera

Buions pour des périodes successives de

le prix facturé au personnel pour l'achat deeci
ë&tabie par les services moétents kes Co
trois ans |

Anict

CONTRIBUTION EXCEPTIO?
PATRIES

SUR LES REMUNERATIONS DES

E)] SAKIMA SARL sers lotalement excnèrée de ia contribution exceptionnelle sur
les rémunérations des expatriés Cès la date d'enirée en vigueur de la présente
Convention jusqu'à ta fin de la cinquième année ‘suivant la Date du Début
d'Exploïstioñ,de chaque mine ecu usine.

#
b}

A partir de 18,sixième année jusQ'à la fn de la dxième année, SAKIMA SARL
sera essujetlie. à la contribution exceptionnelle sur les rémunérations des
Expatrès au taux de neuf pourcent (S%)

c)  Aparirdeld
laux sera de

zième année jusqu'à l'expiration de la présente Convention, le
quinze pourcent (15%)

Aticle 14 : CONTRIBUTION SUR LE CHIFFRE D'AFFAIRES A L'INTERIEUR
8)

Vu
SAKIMA SARL sera lotsiemen: éxcnérée de la Contribution sur le chifire
d'affaires à!lintédeur dès la d d'entrée en vigueur de la présente
Convenien jusqu'à la fin de la circueme année suivant la Dale du Début
d'Exploitstion:de chaque mine eucu usine. notamment :

- pour fâchal des biens €: écusements et des intrants :dusinets
produiis au Zaire :

pour les travaux immc

Ècessités Dar la réaisalion GU 21081,

les les prestétions de services el notamment les transa.
s et bancaires, !

CINE

la éalsaton du projet.

Article 15 : REGIME DOUANIER

El

A l'exdusion de la redevan
d'exploration et de consiruci

Wauon, pendant ia période
des mines e! dés usines et ies quinze premières
années suivent la Date de Débui d'Expioitation de chaque mine, SAKIMA SARL sers
excnérée de tous droits, laxes ei prélèvements, directs ou indirects, ÿ compris la
coniribulion sur le chiffre d'affaires à l'importation ei à lexporñalion, fiscaux où
parañscaux, de queique neiure que ce soi, présents ou futurs, d'entrée où de sortie

ce adrainistaive à limpora!
ñ de

pour : .
\

l'importation de tous équipements, matériaux, matériels, machines el
apoareilage, véhicules uiilitaires, pièces de rechange, outillage, matières
consommables de loute ñaelure el plus généralement tous biens de
Gonsorimation nécessaires à ses acivités, médicaments et équipements pou

ses oeuvres sociales, sans que œlle énumération puisse étre considérée
comme limilslive :

lexporalion des produits marchands ou autres produils résultant de
l'explofalon : -

l'exponalion des échanüllons, même de grand volume, aux fins d'analyse où

essais de traitement et leur rémporalion évenuelle après ces essais :
L'application des dispositions prèvuss au paragraphe srécédent est subordonn
| net de t8 Reconsinucuon Nationale €
es invesussemenis, de |
res à imponef don! |

se su maièr

rèret

s. ©
OM Gispon
dates de tres

s'ils ne sont ann
uives en marére Ce prix.

œ

Les mac
réexpoñanie
recherche,
IÉpErEuons

& éaipenene e accessoires ce

à Nr

Ur des usages ne concemant pas le projec €
£ £ couanière, définitive où lemporaire, SAKIMA SA
sere recevab'e des oroûs ei axes sur lesdits articles, conformément à la iégis!
couanière

Aricie 16 : PROCEOURES SPECIALES DE DEDOUANEMENT

L'Etat s'engage à accomer à SAKIMA SARL toutes facilités et dérogations
éveniueles lui permettant de raccourci au maximum l'acheminement de ses importati
du lieu d'achat au site d'expicitation, €! £lus pariculièrement :

i des licences globaies d'inpoñator

rauons5ion Genie, c'urgence sans cautionnement des maténeis
marchencises. ; re de la régulansaion des documents dans
détais prèvus.

es ci merchancises sur le site

Anicie 17 : TAXES REMUNERATOIRES DE SERVICES

Par excæplion aux Alicies & et 15 Sixdessus, les (axes rémunéraloires perçues pa:
ies diverses administrefons, y compris’ l'OFIDA pour ‘a redevancœæ administrative à
l'importation, et les taxes au bénéfice de l'OGEFREM, de FoZRC el du Service des Mines
seront perçues aux {ai

N DU REG

)

c)

6)

ice des avaniages
Aats MUNIE

DrÉvus par ie prèse:
onne pi sue GU mora'e à
, et ve que en pour ses ac

à, limpoôi, le taxe où
SAKIMA SAR à Savoir, Cl sans que ce
considérée comme imitative, ses foumisseu:s
el prestataires de services, ses actionnaires, so

mandataires eux el ses agenis sa!
fonds, ses sociétés à

efflièes ou œles de
Aïs

aux el les agents expatñés de SAKIMA SARL e:
\recants el sous-lraitsnts bénéficieront pour leur
premier établissement au Zaïre, de l'exonération des droits et taxes
fmpoñation prévus par le présent Titre VI pour leurs effets de
déménagement, conformément à la légisialion douanière.

E]

Les dividendes distribués aux actionnaires de SAKIMA SARL, leur pad du
produit de la liquidation de SAKIMA SARL, les intérêts, produits et charges
des emprunts contractés par SAKIMA SARL ainsi que les redevances payées
par SAKIMA SARL, sont exonérés de la Contribution Mobilère. ll en est de

même des jelons de présence e lantièmes attibués aux membres du Consei!
d'Adminisiration.

ï est precise que les exorérsions visées par ie présent Titre sont accordées
sans préjudice des autres exonérations dont peuvent bénéficier les
acionaires de SAKIMA SARL à litre individuel et qu'en conséquence, leur
expiration par le jeu de la présente Convention n'affectera nullement cs
autres exonérations

En ces de revente at Zaire, pour des usages ne concemant pas le projet,
arices imponés en francise douanière, définitive ou temporaire,

foumisseurs, coniractenis, Dear et presiauires 6e services, ies

les Sogétés aies ou cles des
es où ee de fonds seront redevables des dioûs el taxes sur

NTRE VE: CONMPTAEILT

iTE

Les livres de compies et les &t

naers de SAKIAA SARL seroni tenus

étabis seion les cisposiions du F2 Complable Général Zairois. Ils devron:
égeement prendre en compte ei respecter les règles et procédures
gènére.ement admises dans l'industie minière intemalionale -

Les uvres de comptes Seront tenus el les états financiers de SAKIMA SARL
étabis en Dollars US el con

écriures aux fns de pub:
décdarauons au Zaire, en utiisa
ouvrable de l'exercice concemé.

rs en Nouveaux Zaïres à la clôture des
n, c'enregistement ou d'établissement des
€ laux officel en vigueur le dernier jour

Article 20 : DETERMINATION OÙ BENEFICE NET IMPOSABLE

8)

bi

Les béréfces nets imposables (té
seront établis suivant les pinds
minière intemationale.

nèñces bruits moins charges déduciübles)
générelement admis dans l'industrie

est entendu que les élémenis suivants seront déduis du bénéfice brui
d'exploitation pour obtenir les bénéfices nets imposables :

1) les frais financiers des emprunts et de loute faciilé de crédit, et les
intérêts el autres frais en rapnzr avec les fonds d'actionnaires mis à le
disposition de SAKIMA SAEL

2} les redevances de location ei :£s honoraires de gesuon,

3; igs taxes ei Impôts visés

re M ci-dessus, sous rèserve des
dispositions du Code des Conirtuions.

4) la dotation aux amorissemen:s des immobilisations orporelles et

A SARL esl autonsée à retenir en un COMp'E
85 arrcrlssements qu'elle pourra imputer sur le prer:
exe bénéidair, pour autant que ledii cénéfice puisse absorber ces amorissemer
Au ces où te montant des amorlissements esl supérieur au bénéfice, SAKIHA
nimpuiera à cel exercice qu'une à son proporionnele e! repoñtera la difiérence ju
épuisement par les exercices res success, pour une période n'excëd
Groars l'est entendu que : amortisse ne pourra être déduit d

s'ualon te montant de le dotation

: VERIFICATIONS

o

L'EtL apres en avoir pré

formé SAKIMA SARL par écrit, are
eccès. aux fins W'examen ei ce vérification, aux registres el livres de comptes
et états fnancers de SAKI

examens ei VÉHACAIONS &
ÈS

AA SARL. Pour un exercice fiscai donne, ces
nt avoir feu dans un délai de dix (10) années

fr de celte

5: L'Etel noifiers, dans un

i ce soixante (60) jours suivant la fin de œs
examens ou vérifications, par écril, à SAKIMA SARL ses observations pour

toutes les divergences ou erreurs éventuelles relevées pendant ces examens
ou vérifications.

SAKIMA SARL devra dans les soixante (60) jours suivant cette notification
apporter des explications salisizisantes evou effectuer les écmures de
redressement en ConsÈqUEnce.

ci, ‘led par l'Ela c'avo: efiectué les examens et vérifications prévus
felinéa a) ci-dessus où d'a
dans les délais qui y Sont pr

d'examen et de védicat

ë
fai la notification prévue à l'alinéa b) a-dessus
us, signfñera qu'i! n'entend pas exercer ce d'or

er. éjou Qu'i n'émet aucune objection contestation ei
régamalicn. relativement à exercice considéré.

Article 23 : AUDIT ANNUEL

SAKIMA SARL fera effeciuer un eu
formes el suivant les usages inlematicrau:

annuei exeme de ses compies dans les
éreement aëmis pour les sociétés minières

Elle adressere chaque année, avec ses commentaires el observaïons éventue!s
reppon d'audi aux autorités zairoises com
trois (3} mois après l'approcaton Cuci ra95

étentes et à ses actionnaires, dans Un CêiS
par le Conseil d'Afminisiraion.

EN
c}

b.S)

5.6)

er
en

SAKIMA SARL devra iouicr2

NUS aUDTES d'institutions RoOn-zai SCS ©°
ANRO ou Ce SAKIMA SARL, sous réser.
xes et de tous les impèts à l'EL

al qui cn

{a
£ié convenus danse ire ce ie Convenioa:

e bre conversion €
provenant de le liquicañon d'actifs, après paiement à

let de toutes
taxes et de tous les impôts qui sont prévus par lz Corvention

transfert des bénéfices, dividendes et c
€ ae devant étre rapatnés à

regard des dispositions réglemeriaires
vigueur ;

s

ia libre conversion et le libre transfer, exempts de toules laxes
retenues, honoraires ou autres perceptions sauf {el que prévu à :

‘

Convention, du capital et des intérêts nécessaires au remboursement
de toute dette du Projet :

la, libre conversion el le fibre transfert au Zaïre des londs provener:
d'un autre pays pour les investissements requis dans le cadre du Proie:
ou nécessaires au Proiel lels qu'envisagés par ia Convention ;

la convertibilité cmpiète de louie somme nécessaire au Projel, soit cc
la, monnaie zaïrise en doïar américain ou en loute autre devist
convertible acceptabie par SAKIMA SARL, où vice el versa, au taux de

change du marché réservé aux socièlés minières ou commerciales as
Zäire.

EU CUS GE 8
nécessares pou’
effectuer tous les 55.

&s recherches, mainenr at Zaïre ies fonce
rec aux cbigations

fnancères loctes €‘
mens requis oonfomément à la Convention,

res fe ncères locsies, :
mous ie fond d: ren.
les sommes dues &

tons pl

Eie pourTse égalemen rémpone: lorement les produis ou résidus provenant de c£s
échantiions aorés analyse elou tra ermnent

Article 25 : COMMERCIALISATION

SAKIMA SARL pourra exporter Htrement la totalité de sa producüon. li est ici spécifié
qu'elle a loutes autorisations et dérogations pour commercialiser directement elle-même,
librement et conformément à ia réglementation en la maïère, la totalité de sa production sur
les marchés intemationaux de son choix, aux lemmes el conditions généralement en vigueur
surles marchés. .

En vue de permettre à SAKIMA SARL de bénéficier au mieux des délais de
règlement avantageux généralement pratiqués sur ces marchés, l'Etal s'engage à accorder

à SAKIMA SARL les faalités el dérogations éventuelles en matière de licence d'exportation,
de domiciliation des: exportations et de transpor de ces exportations, permettant d'accélérer
au maximum t'acheminement des produits finis jusqu'a leur point de livraison. Les modalités
pratiques devront prendre en compte les dispositions du Titre LX ci-après et être approuvées
par la Banque du Zaire. i

En pareil cas, les pnx et conditions fixés ne pourront être moins
avantageux que œux en vigueur sur les marchés intemalionaux

TITRE IX - REGIME FINANCIER ET DES CHANGES

Anicle 26 : ACCORD DE LA BANQUE DU ZAIRE

a) Les dispositions relatives äu régime financer el des changes sont établies
sous réserve de l'accord de la Banque du Zaire et n'entreront en vigueu”
qu'après la noïfication ce ce! aécord.

b} L'Etal garan

acionneires el sous!

KA pendant ie curée de la Convention, à SAKIMA SARL, à ses

des foncs cesinés au réc!
n devise à des foumisse
s cispositons en vigueur En ii

TE

c}

SARIS à Gisiens
es efe
VEONS NON-Zai
Va SARL,
1es laxes et de (ous les im

: Cadre 6e la Convenion:

LR

ni

ei le libre transfert des bénéfices et des ‘on:
caüon d'actifs, après paiement à l'Elat de toutes Le:
mpôts qui sont prévus par là Corvention :

capital en prove
entités :
vigueur :

transfert des bénéfice

8, dividendes &:
Re ce l'exp'ofalion devant ëtre rapalnés &
U regard des disposiions réglementaires €

b.5) la libre ‘conversion et le libre tansfen, exempts de loules taxes

relenues, honoraïes ou autres perceptions sauf tel que prévu à 5

Convention, du capital et des intérêts nécessaires au remboursemer:
de toute dette du Pro;et :

b.6) la libre conversion e! ie fibre transfert au Zaïre des londs provenar:

d'un autre pays pour ies investissements requis dans le cadre du Pro:
OU nécessaires au Projel tels qu'envisagés par la Convention :

œ
en

le convertibilité compiète de loule somme nécessaire au Projet, son cc
fa. monnaie zaïrise en doïar américain ou en loute autre devis:
converible acceplebie par SAKIMA SARL, ou vice et versa, au laux de

change du marché réservé aux sociétés minières ou commerciales a .
Zaïre

SAKIMA SARL devra oui

LL!) eu œurs ce 8;

recherches, maimenr au Zaire ies fonc:
‘ec aux obligaïcns financères loces c

requis conformément à la Converiics,

. palier el meinionr au Zaire 2:
aux ODagations finangères locsie

pour effectuer le paiement de toute:

+:

is SOMMES du

25 et 26 2) ci-dessus, t& production ce
ras ei SAKIMA SARL conservera la fire

€)

AK

éteni et opérer à l'étranger un où

plusieurs compies en devises auprès d'une ou plusieurs banques de
réputation intemationale choisies per elle el agréées par la Banque du Zaïre.

Les transactions exécutées su: ce compte inctueronl:

1

4

les veisements fañs par les actionnaires de SAKIMA SARL,

les tirages faits par SAKIMA SARL sur les emprnts qui lui sont
consentis par ses bailleurs de fonds,

le produit de ses ventes, conformément aux article 25 el 27 ci-dessus,

les produits des autres cessions el opérations commerciales ou
financières éventuelles.

Sur ces comptes seront prélevés les montants nécessaires :

i

re

au paiement des fournitures et contrats pour la construction et les
investissements du projet,

au paiement des salaires ei rémunéralions dus en devises étrangères.

eu paiement des achats de biens, foumilures et services nécessaires

su fonctionnement nommal ces expioiatons,

è la couveñure des dépenses ce fonc'ionnement au Zaire,

au service de !

à Leica!

uidauon en faveur CES acuonn

etres

SEMENTS SOCIAUX

res opérations, et dans l3 limie des postes

par prorité, à quaïificalion, compétence,
es, les travailleurs naïonaux. Toulefois, sous
réserve de l'application des dispositions du Code du Travail et de ses mesures d'application
SAKIMA SARL sera libre de sélectionner, d'engager, d'employer el de licæncier soi
personnel suivant ses règles propres.

expérience e anenneté profes

L'Etat autorise SAKIMA SARL à employer des sous-traitants et du personnel expatni
en vue d'occuper les postes nécessitant une haute ‘qualficalion ou une expéñenc:

professionnelle particulière. Ces expatriés seront soït des travailleurs propres de SAKIM/.
SARL, soi des travailleurs délégués par ses actionnaires.

Atticle 30 : FORMATIONLET GESTION PREVISIONNELLE

. SAKIMA SARL s'engage à organiser et maintenir un système de formalor.
professionnelle el de gestion prévisionnelle du personnel en vue d'assurer, à tous les
niveaux, la formation technique du personnel national, son insertion el son évolulion, ei

fonction de ses capacités personnelles et de ss valeur professionneile, dans la hiérarchie c
SAKIMA SARL.

Article 31 : HYGIENE ET SECURITE : PREVOYANCE SOCIALE

SAKIMA SARL appliquer les dispositions légaies en matière de sécurité, d'hygiène
de santé et de prévoyance sociale. Elle assurer le bon foncionnement et l'entretien des
installations prévues à cœt effet dans les zones qui iui sont cédées par la SOMINKI.

Article 32 : INVESTISSEMENTS AGRICOLES ET SOCIAUX

réaisés par SEKIKA SARL, en appicaic
cécemèore 1SES modifiant et complélan

ie seront er cx \AUON av C4
>

2 DE L'ENVIR

. DEndant & ource de 1a Convernuor
INTESUUCIUrES Du) s Luisées &
e aux nonmmnes el
rivière, auant qu'is peur

RÉUSSIE

matonslement

dans industrie à
En vigueur :

Si manimiser par des mesures adéquates, les dommages Qui pourra
causés à l'environnement e! aux infrastrucivres publicues utlisées au-ceté c
‘usage incusinel nome. .

c} se coniomer à la légi

on €n vigueur concemant les déchets dangereux.
1es dommages aux ressources nalurelles el la protection de l'environnement .

aménager les sites uliisés et les terrains excavés conformément aux nomes
ei usages intemalionslement reconnus dans lindustie minière, autant qu'is
seuveñ! être appliqués au Zaïre :

el sæ conformer aux disposiions du Guide Forestier, notamment à œile:

relatives aux défichemeris le long des berges el cœurs d'eau el sur le:
pentes. :

mettre ‘én place un système d'épuration ou de trañement des eaux usées c.
- résiduelles de la mine qui sont déchargées à partir des endroës prévus dans
le programme des travaux

TITRE XI : FORCE MAJEURE
Article 4 : FORCE MAJEURE

a) Si une Partie se trouve dans l'impossibilité d'exécuter lotalement ou en pa
ses obligations découlant ce la présente Convention en raison d'un cas ce
force majeure let que défnirau point b} ci-dessous (‘Force Majeure'), ete
devra immédiatement notifier les autres Parties à la présente Convention, e:
spécifiant les raisons cons'iluant la “Force Maïeure”.

bi

Aux lermes de la présente Convention, doivent être entendus comme cas cz
Force Majeure lous événements incontrolabies, soudains, insummontabies «à
mprévisibles el qui se Vouveni au-delà cu contéle ou de ls m S
ble d'une sente er c

DS Où COCA

n parie d'exécr
exécution desdites

EVE
iemauons.

re Mejeure, l'exécution des obligations

durée de l'événement de Force Mai
suffisante pour permettre à la Par
gence requise, de se replacer dans 1
4 cucil événement de Force Majeure, La
la Force Mejeure serail ajoutée au déle:
octroyé aux termes de Ja présente Convention pour l'exécution de toute
obligañon, ainsi qu'à la dutée de ladite Convention.

même siualon qu'avant ?
durée du délai résuitant

d) Toutefois, il est convenu que ni l'Etat ni SAKIMA SARL ne pourront invoquet
en leur faveur comme constituant un cas de ‘Force Majeure, un acte ou ui
agissement.ôu une quelconque omission d'agir résultant de leur fai.

5 à TITRE XI : ARBITRAGE
Article 35 : ARBITRAGE :
8}

Tout différend entre l'Etat, d'une pan, et BANRO et SAKIMA SARL, d'auir
pan, résultant de l'exécution ou de l'interprétation de la présente Conventior
sera réglé à l'amiable. Dans l'hypothèse où les Padies ne parviennent pas ::
régler le différend à l'amiab'e, elles conviennent d'ores et dé que le différent.
sera tranché par voie d'erbirage confommément aux règles d'arbitrage où
Centre intemationai pour le Règlement des Différends reiatfs aux
invesässements (dérommé c-aorès CIROI"), et suivant la Convention pour le
règlement des ciflérends riatis: Bux investissements emre Etts e
ressonissants d'autres Elats, Conventon à laquelle l'Etat est paie. 1 es
convenu qu'en raison du contôte

SARL par ‘es inte

xeræ sur les actionnaires ei sur SAKUW:
rêts étrangers, is seront considérés comme ressortissants
C'uR auve Etat au sens de ia Convention apotiquée par ie CIROI

CU CIC nolemmen Eu

roi de désigner un
accon par tes Parties. À
amie dans Un délai
Conseil d'Administration

sième arbitre sera désigné de commur
d'un lei accord sur le choix du troisième

, te troisième arbre sers alors césigné par
CRD.

ci Aux fins de l'arbitrage, is Paries conviennent que les transactions
auxqueites la présente Convention se rapporte consitueni un investissement
au sens ce la Convention du CIiRDI. Les décisions rendues par voie
d'arbitrage seront exëcutoires et leur application pourra être demandée devant
tout tibungl compétent dans un pays dont relève l'une quelconque des

Parties. Pour l'application des dispositions visées ci-dessus, l'Elat renonce à
se prévaloir de toute immunité de junidiction el d'exécuon.

. " TITRE XIV : DISPOSITIONS GENERALES

Article 36 : DROIT APPLICABLE

Toute question relätive à la Convention sera règie par les pincipes de dron
commerGal intemalional applicable en l'espèce ei à litre supplélif par le droit zaïrois

L'Etat déclare que la Convention est autorisée par la loi

Article 37 : STABILITE-DE LA LEGISLATION

L'Etat garnti pendant loute la durée ce la présente Convention à SAKIMA SARL
ses acuonnaires, à son Qu ses gestionnaires, à ses mandataires sociaux el à ses age
satañès expalries ei ses bailleurs de fonds,

es

le stabilté de la législation et de ic
réglementston en vigueur à dater de lenrée en vigueur

notamment dans es domaines judiciaire, (ere
du travar el scce!

régiememetron

de la présente Convention, e:
fiscel el douanier, commercal, monétaire

reveil des étrangers, de la santé el de te

ë prenènt effet &

fon ne peut av

Gu Une regiememalion adopés au Zare
g-eur de ia présente Convention prévoierai ur
2s disposnions pius fevorab.es que ceies résuhant de a présente Conventior.
ce régime ou ces dispositions sermient ac

cabies de piein d'ail en leu et na de cv
comespondants de la présente Convention

3 8 gale gentée en à

régime ou

Articie 39 : RESPECT PAR SAKIMA SARL DES LOIS ET REGLEMENTS

Sous réserve des dispositions parliculières de la présente Convention, SAKIHA
SARL s'engage à respecter ia légistation el la réglementation en vigueur au Zaïre. Ete
s'engage en particulier, dans les délais et concitions en vigueur au Zaïre, à effectuer loutes

les démarches et à faire loutes les déclarations exigées par la loi minière el la
réglementation. ‘

SAKIMA SARL s'efforcera de faire de son mieux pour que le personnel expalné et

leur lamille se comportent en parfait respect de la réglementation sur l'entrée el le séjour
des étrangers et remplissent nomalement leurs obligations à ce titre.

Article 40 : CONDITIONS D'ACTIVITE COMMERCIALE

SAKIMA SAR aura le libre choix de ses fournisseurs, contiractants ou sous-trañants

sans aucune condition ou restnction autres que celles résultant des dispositions de l&
législalion sur les sociétés commerciaies.

Touielois, elle acvordera la préférence aux entreprises et établissements zairois
dans l mesure où œux-© ofinront des garanties de aualdé, de sécurité et de délais de
ivraison équivalentes.à celles offertes par les entreprises étrangères.

SAKIMA SARL goura, sans resiichion, confonmmèment aux dispositions
réglementaires en vigueur. imporer es matériels, machines, équipemenis, pièces de
rechange, malières consommables et marchandises de toutes sortes, quelle qu'en soû

provenance, nécessaires à la ratisation ei au fonctionnement du scjel et tes faire arcuie
librement à l'intérieur du Zaïre,

Que tous 25 produits pour ses explosions

a

ia présene Conventon ! teur Célivr
FLUS COCUMENS, ViSSS Et pers PE

res bénéficiaires de le

F
SAXE SARL s'engage a à
iminisiration, l'accés à ses livres
socales, aux fas des exsmens ei védfczions prévus
8 présente Convenion
régiemeriaires,

Occieer €

incusiieies, administratives
par la loi el la réglementation, où par
Eïe leur communiquers, dans les condilions el délais
tous documents nécessaires et répon

dra à ous questionnaires e!
demandes statistiques prévus par la régiementation ou par la présente Convention

Article 43 : FORMALITES ET AUTORISATIONS DIVERSES

L'Etat s'engage, pendant toute la durée de la présente Convention, à apporter son
aide à SAKIMA SARL pour l'exécution de toutes formalités administratives et réglementaires
à faire en sorte que SAKIMA SARL puisse obtenir, dans des conditions el des détais .
normaux, tous visas, autorisations administratives et diverses, dérogations éventuelles,
droits fonciers, immobiliers el divers, nécessaires au bon déroulement du projet

Articie 44 : EXTENSION DE LA CONVENTION

Nonobstant les dispositions spécifiques de l'Article 18 ci-dessus, le bénéfice de
l'ensemble des droits.el avantages résuliant de la présente Convertion est élendu, mutatis
mulandis, à toutes nnes morales ou physiques participant à la réälisation et à
lexploñation du projet.‘el uniquement pour leurs acivités concemant ce projet.

En contrepartie; les engagements et obligations résultant de la présente Convention
s'imposent, dans les mêmes conditions, à ces personnes morales ou physiques. SAKIMA

SARL s'efforcera de‘faire de son mieux pour qu'elles remplissent cs engagements et
salisfassem à ces obligations comme elle l'aurait fai elle-même

Article 45 : RETRAIT - RENONCIATION

L'Etat ne pourra mtier à SAKILA SARL le bénéfice des dispositions de la présenté
Convention et des droûs qui y sont attzchés, tant que SAKIMA SARL et ses actionnaires
respeceront les LAsposHions de la présenie Convention ainsi que la iégislaïon minière qu
eur est appicabl 4

Article 46 : DECHEANCE

méêmen! aux AnICES
ia déchéance du tout ci

85 e! 66 de ia Loi Mimère, l'Etat pourra proncace:
des droits accordés à SAKIMA SARL
téremen! mise €1 demeure, n'a

ÉcA 07 1 ce Les erroné au #

eu CSS

ons ayant fait l'objet du différend, aucune sanction de déchéance
‘être prononcée contre elle pour autant qu'elle exécute lesdites
dans les dix mois du prononcé de la sentence.

obtigaions

Article 47 : CESSION ET SUBSTITUTION

a) SAKIMA,SARL ne pourra cèder tout ou parie des droils et obligations

résuitani de la présente Convention sans autoñsation préalable de l'Etai
à N

Toutetois :

.actonnaire pourra céder sa paridipalion dans SAKIMA SARL en
Le peciant les dispositions des staiuls ;

actionnäire pourra librement céder sa parliapalion dans SAKIMA
L à sa sociélé mère ou à loute sociélé affiliée ;

e cession devra être nofiée à l'Etat par la partie cédante el se fers
eñéfranchise de tous impôts, droits et Laxes, de quelque nalure que ce

SO “directs ou indirects et le produit de la cession pourra êlre transièré
ä l'extérieur du Zaïre sans aucun prélèvement.

En cas,de cession, le cœssionnaire sera lenu d'adhèrer à la présente
Convention el bénéficere de tous les droits y afférenls el sera lenu par fous
les engagements Qui y Sont supulés.

Sous rétene de l'agrément ce l'Eut, toutes fliales crèèes par SAKIMA SARE
ge subrogées dans les droits | el obligations découlant se 1

Ë ete on teur seront acc jées par voie

précédent, on entend par filiale ce SAKIMA SARL
is cans laquelle SAKIMA SARL céliendreï en
pement œ au moins chquene pourcent du capiai el pour aulant que son
acivié se rétache directement où essenticiemert à l'obje! soce! de SAKIAA
SARL l

Ge par Un accoic
N ENICErA EN viQUeur

TITRE XV : DISPOSITIONS FINALES

Article 49 : ANNEXE

Le Programme des Recherches ei des Produciions Minières consutue l'Annexe à le

présente Convenlion et ses dispositions ont force ei effet dens les mêmes conditions que
cæltes de la présente Convention.

Article 50 : NOTIFICATION

Toutes communicalionk ou notifications prévues dans la présente Convention
doivent être faites pär lettre recommandée avec accusé de réception comme suit :
Tout notifications destinées à SAKIMA SARL pourront être valablement
ladresse ci-dessous :
SARL
191, Avenue de l'Equateur
Kinshasa, Gombe
Répugliaue du Zaïre

a)

b) Toutes nolficalions à l'Els\
Minisière des Mines
Building Gecamines 38 Niveau
Kinshasa, Gombe
République du Zaïre

pourront être valablement failes à :

“

ci uront être velsb'ement fates 8°
nue Lt-Coior
Gombe ,
du Zaïre &?
5} Foures:

icaions à EANRO pourTont te vaie
BANRQRESOURCE CORPORATION

181 University Avenue, Suite 2119
Torontg, Canada, MSH3M7

esse CEvra VE NC

Lie
Article 51 : DUREE ET ENTREE EN VIGUEUR

La présente Convention aura une durée de vingt-cinq (25) ans à compier de le date

de son entrée en vigueur et pourra être prorogée dans les conditions prévues par la Loi
Minière.

La présente Convention entrera en vigueur après sa signature par loutes tes Parties
intéressées et après son approbation par Décret.

La Convention cesserait toutefois d'avoir effet si SAKIMA SARL n'était pas
régulièrement constituée dans les six mois suivant son entrée en vigueur

Article 52 : LANGUE DU CONTRAT ET SYSTEME DE MESURES

a} Le texte officiel de la Convenlion est redigé en langue française qui fera ‘oi er
cas de désaccord à soumettre à l'arorrage.

b) Toute tréduction de là Convention dans une autre langue est faite dans le but
exclus d'en faciliter l'application. En cas de contradiclion entre le texte
français, & ie texte rédigé dans une autre langue, le texte français prévaudre.

c) Tous les rapports et autres documents établis où à établir en applicalion de la
Convention,doivent être rédigés en langue française.

d) Le système de mesures applicable es! le système métrique.

Article 53 : INTEGRALITE DE LA CONVENTION

La présente Convention content et renfeme l'intégralilé des Accords intervenus
entre les Paries relativement au Projet Elle remplace tous les engagements où

conventions expliciles, où implicies exslants antérieurement entre les Paries et
particulièrement ta Convenlion SOMIMA devenue caduque

Article 54 : MESURES'D'EXECUTION

Les documenis G-après mentionnés :

- Contrai de Cession de Tires Miners ;
- Cort srl ‘de Cession d'Actifs ef du Pass :
- les Staitis de SAKIMA SARL :
'Accom'avec la Bançue dû Zi re

conslitent, après leur signature, tes mesures d'exécution de la présente Convention

=
Z

F

\
L
STD
EN FOI DE QUO, les Padies M sicné ia présente Conventica en hui! exempiaires
originaux, à Kinshasa, le__ 13 FE, 1800 1997.

POUR LA REPUBLIQUE DU ZAIRE

Le Ministre du Portetefiliè.

Lust]

SE. M. MBOSO NKODIA PWANGA

s

Le Ministre Finances

L \k 1 Lin cu 2

ruction Nationale
7 Ti _
| # Î
fe F.

SE. M. Oonis TABIANA NGANSIA

Le Vice-Premier rajrustre, Ministre des Mines
ft

/ k

Or

AE

SE. M. BANZA MUKALAYI NSUNGU
Chevalier de l'OrdreNätional du Lécpard

POUR SOMINKI POUR SANRO RESOURCE CORPORATION

}
ESA &4
DEAN LA TA
!

baño FIOCCH: Bemard Var Rooyen
